$86$ ,QLWLDOV   86$2 BBBBBBBBBBBB


$2  5HY E\ 86$2  $SSOLFDWLRQ %\ 7HOHSKRQH RU 2WKHU (OHFWURQLF 0HDQV IRU D :DUUDQW WR 6HL]H 3URSHUW\ 6XEMHFW WR )RUIHLWXUH


                                                                                                                          ____ FILED ___ ENTERED
                                         81,7(' 67$7(6 ',675,&7 &2857                                                     ____ LOGGED _____ RECEIVED

                                                                         IRU WKH                                          4:01 pm, Oct 08 2020
                                                               District of Maryland                                       AT BALTIMORE
                                                                                                                          CLERK, U.S. DISTRICRT COURT
                                                                                                                          DISTRICT OF MARYLAND
                   ,Q WKH 0DWWHU RI WKH 6HL]XUH RI                                                                        BY ______________Deputy
                (Briefly describe the property to be seized)
    WKH 'RPDLQ 1DPH $OOLDQFH)XQGLQJ&RYLGFRP                                       &DVH 1R 1:20-mj-2379 TMD



                       $33/,&$7,21 %< 7(/(3+21( 25 27+(5 5(/,$%/( (/(&7521,& 0($16
                          )25 $ :$55$17 72 6(,=( 3523(57< 68%-(&7 72 )25)(,785(


        , D IHGHUDO ODZ HQIRUFHPHQW RIILFHU RU DWWRUQH\ IRU WKH JRYHUQPHQW UHTXHVW D VHL]XUH ZDUUDQW DQG VWDWH XQGHU
SHQDOW\ RI SHUMXU\ WKDW , KDYH UHDVRQ WR EHOLHYH WKDW WKH IROORZLQJ SURSHUW\ LQ WKH      (DVWHUQ     'LVWULFW RI
           9LUJLQLD           LV VXEMHFW WR IRUIHLWXUH WR WKH 8QLWHG 6WDWHV RI $PHULFD XQGHU          86& 
                    (describe the property)
 6HH DWWDFKPHQW $




           7KH DSSOLFDWLRQ LV EDVHG RQ WKHVH IDFWV

 6HH DWWDFKHG DIILGDYLW




           ✔
           u &RQWLQXHG RQ WKH DWWDFKHG VKHHW
                                                                                                                       Digitally signed by MICHAEL T
                                                                                 MICHAEL T MCFARLAND II                MCFARLAND II
                                                                                                                       Date: 2020.09.14 16:37:12 -04'00'
                                                                                                           Applicant’s signature

                                                                                             6SHFLDO $JHQW 0LFKDHO 0F)DUODQG +6,
                                                                                                          Printed name and title



6ZRUQ WR EHIRUH PH RYHU WKH WHOHSKRQH
                                S     DQG VLJQHG
                                            J    E\
                                                  \ PH SSXUVXDQW WR )HG 5 &ULP 3  DQG  G  



'DWH
                                                                                                             Judge’s signature

&LW\ DQG VWDWH %DOWLPRUH 0DU\ODQG                                                     7KRPDV 0 'L*LURODPR 86 0DJLVWUDWH -XGJH
                                                                                                          Printed name and title
